COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-078-CR
  
   
LONNY 
B. HAWKINS                                                              APPELLANT
 
V.
  
THE STATE OF 
TEXAS                                                                  STATE
 
  
----------
FROM 
THE 90TH DISTRICT COURT OF YOUNG COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s withdrawal motion for voluntary dismissal of 
appeal.  The motion complies with rule 42.2(a) of the rules of appellate 
procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
   
  
                                                                  PER 
CURIAM
   
  
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO NOT 
PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: 
October 14, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.